PER CURIAM.
Finding that appellant failed to preserve for appellate review the issue of the applicability of the “Dead Man’s Statute” to a will contest, see Hartley v. Florida East Coast Railway, 339 So.2d 630 (Fla.1976), and finding no merit in the other issues presented, see Cripe v. Atlantic First National Bank, 422 So.2d 820 (Fla.1982); Smith v. Callison, 152 Fla. 516, 12 So.2d 381 (1943), we affirm the order denying appellant’s petition for revocation of probate and the orders taxing costs and attorney’s fees to appellant.
Affirmed.